Title: 8th.
From: Adams, John Quincy
To: 


       The town met this afternoon to make choice of representatives for the ensuing year. Jonan. Greenleaf Esqr. Theop Parsons Esq. Captn. W. Coombs, and Mr. Jonan. Marsh, were the persons elected. We met in the evening at Putnam’s lodgings. Stacey desired to join the Club, and was accordingly received. Little did not come; and as we began to be impatient we sent over to Dr. Swett’s for him. But they sent us word that he was gone to be inoculated for the small pox. This disorder was introduced by a mistake of Dr. Smith; in consequence of which a number of persons have been inoculated, and removed to the Pest house. Little went without leave or licence; and is liable to prosecution for so doing; but in his circumstances I think he was very excusable in running the risk.
      